08/30/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA

                   No. DA 20-0252, DA 20-0435, DA 20-0434

STATE OF MONTANA,

      Plaintiff and Appellee,

v.

NATHAN EDWARD HOWARD, JOSEPH
BULLINTON and JONATHAN
HETTINGER,

      Defendants and Appellants.


                                     ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including September 27, 2021, within which to prepare, serve, and file its

response brief.




CMF                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            August 30 2021